DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 21‐23 are canceled.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 recites limitation “The disaggregation system”. There is insufficient antecedent basis for this limitation in the claim.

Claim(s) 8-12 is/are rejected under 112(b) for the same reason as given in their base claim 7.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim(s) 7 is directed to “The disaggregation system” and depends on its base claim 1. The base claim is directed to “A state model structure selection apparatus”. The dependent claim 7 and the corresponding base claim 1 do not claim the same subject matters. Claim 7 fails to further limit the subject matter of claim 1 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 8-12 is/are rejected under 112(d) for the same reason as given in their base claim 7.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1, 7, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiratsuka et al (US2019/0012604) in view of Ito et al (US2015/0046135).

Regarding claims 1, 13 and 19, Hiratsuka teaches a state model structure selection apparatus comprising:
(Hiratsuka, Fig. 3)
a processor; and
a memory storing program instructions executable by the processor is configured to execute the program instructions stored in the memory to
	receive time series data from a data storage unit that stores time series of sample data or feature values calculated from the sample data;
(Hiratsuka, Fig. 3, “The device information acquiring unit 110 acquires data of a plurality of electric appliances that are comparison targets when a model of an electric appliance 200 used in the house is identified. More specifically, time series data of a current waveform and electric power of each of the electric appliances that are comparison targets is input to the device information acquiring unit 110 as device information (second device information)”, [0043])
	compute a measure indicating change and repetition characteristics of the time series data, based on sample value distribution thereof; and
(Hiratsuka, Fig. 3, operation extracting unit 130; “data is narrowed down into a specific operation section in which a rise tendency of electric power, a change in the current waveform and the like are different for each model in a target category (for example, a microwave oven, a washer or the like) of electric appliances and acquired”, [0064]; “data of a specific operation section having a specific operation mode at its start point, for example, for a category of electric appliances that periodically operate, represents data of a period from the start of one operation to the end thereof and, for a category of electric appliances having strong distinctiveness for each model before and after the start of an operation, data of several tens of seconds before and after the start of the operation”, [0167])
	select a state model structure to be used for model learning and estimation, from state models 
	stores the selected state model in a storage unit that stores the state model selected.
(Hiratsuka, Fig. 3, model identification unit 150; “In the model identifying process step, a model of a target electric appliance is identified on the basis of feature quantities of a plurality of kinds of electric appliances, which are acquired and extracted in the model data acquiring process step and the electric appliance extracting process step and are comparison targets, and feature quantities of an electric appliance 200 that is used in the house. The identification of a model is executed by the model identifying unit 150 included in the model identification system 100”, [0178]; “In this way, when a model is identified using the direct detection function and when a model is identified using the electric power/current waveform disaggregating function, the effects described above are acquired and, thus, it may be configured such that one of the functions can be selected in accordance with a use…This selection, for example, is executed by a selection unit (not illustrated in the drawings) that is additionally included in the model identification system 100”, [0205]; “the device information acquiring unit 110 acquires data of various models of the category (for example, a microwave oven, a washer or the like) of a target electric appliance. The data is stored in a memory (not illustrated in the drawings) included in the device information acquiring unit 110”, [0218]; “hidden Markov models (HMMs)”, [0080], and “factorial hidden Markov model (HMM)”, [0056])
	Hiratsuka does not expressly disclose but Ito teaches:
	… including a fully connected state model and a one way direction state model …;
(Ito, hidden Markov models (HMMs) can be either an one way direction state model (Fig. 4A) or a fully connected model (Fig. 8B); the pros for the one way direction HMM can reduce computation time but the cons is that the model may miss some inferences; on the other hand, the pros for the fully connected model HMM can cover all inferences but the required computation time may be high and impractical in some scenarios) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hiratsuka into the system or method of Ito in order to allow making choices between a fully connected HMM model and a one way direction HMM model based on specific tasks. The combination of Hiratsuka and Ito also teaches other enhanced capabilities.

Regarding claim 7, the combination of Hiratsuka and Ito teaches its/their respective base claim(s)
The combination further teaches the disaggregation system comprising:
the state model structure selection apparatus according to claim 1;
a data storage unit that stores time series of feature values of sample data; and
a model storage unit that stores a state model;
(Hiratsuka, see comment on claim 1; note the 112(d) rejection to claim 7)
wherein the processor included in the state model structure selection apparatus is configured to execute the program instructions stored in the memory included in the state model structure selection apparatus to
	acquire waveform data of at least one appliance;
	store time series of feature values that is composed by the waveform sample data or calculated from the waveform sample data;
(Hiratsuka, “FIG. 4 illustrates graphs representing time series data of a current waveform and electric power in the lamp panel of the house distribution board 1”, [0058])
	learn model parameters on the selected state model, from the waveform time series data acquired and stored in the data storage unit, using the selected state model stored in the model storage unit; and
	estimate an individual waveform from a waveform into which respective individual waveforms of a plurality of appliances are aggregated, using the state model stored in the model storage unit.
(Hiratsuka, “The operation extracting unit 130 extracts data of a specific operation section of an electric appliance from time series data of a current waveform and electric power used to identify a model of the electric appliance which is a comparison target acquired by the device information acquiring unit 110…The feature quantity extracting unit 140 extracts a parameter used for model identification that becomes a feature point in identifying a model from time series data of a current waveform and electric power of a specific operation section of an electric appliance”, [0045])

Claim(s) 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiratsuka et al (US2019/0012604) in view of Ito et al (US2015/0046135) and further in view of Chattopadhyay et al (US20160349293).

Regarding claims 6, 12 and 18, the combination of Hiratsuka and Ito teaches its/their respective base claim(s)
The combination does not expressly disclose but Chattopadhyay teaches the state model structure selection apparatus according to claim 1, wherein the feature value includes a root mean square (RMS) value of a current signal.
(Chattopadhyay, Fig. 9, “event classifications using Root Mean Square (RMS) current (i.e., I(t)_rms)”, [0075]; “Event Classifier 205 identifies electrical events based on the signatures of average RMS current or peak-to-peak current and power factor data of Electrical System 101”, [0043])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chattopadhyay into the modified system or method of Hiratsuka and Ito in order to use RMS current signals in signal disaggregation operations for less performance degradation from noise. The combination of Hiratsuka, Ito and Chattopadhyay also teaches other enhanced capabilities.


Allowable Subject Matter
Claim(s) 2-5, 14-17 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).

The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 2-5, 14-17 and 20 recite(s) limitation(s) related to computing a correlation coefficient between two specific probabilities for selecting a proper state model. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				8/9/2022